Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 13, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,828,122 (Day) in view of US Patent 6,378,828 B1 (Valiulis) in further view of US Patent 775,496 (Parsons).
	With respect to claim 1, Day shows a mounting system, comprising: a first crossbar (26, Fig.1); and a first support bracket (22) and a second support bracket (22) respectively on a first end and a second end of the first crossbar, the first support bracket and the second support bracket configured to attach the first crossbar (26) to a first vertical upright and a second vertical upright of a consumer product display, respectively, the first support bracket and the second support bracket each including, a major body, a first engaging structure (50, Fig.2) on a first end and a second end of the major body, respectively, the first engaging structure (50, Fig.2) being configured to respectively connect to a front set of teeth, the front set of teeth running along a longitudinal length of the first vertical upright and the second vertical upright, respectively.  With respect to claim 1, Day doesn’t show a slidable bracket on the 
The combination doesn’t show each of the brackets have a second engaging structure. Parsons shows a first and second engaging structure (teeth on C1, C2) configured to respectively connect to a front set of teeth and a back set of teeth of an upright A; the front set of teeth and the back set of teeth (teeth on portions B, Fig.1) running along a longitudinal length of each of the first and second vertical upright (A, A); the front set of teeth and the back set of teeth opposing each other and facing away from each other on each of the first vertical upright and the second vertical upright (Fig.1-Fig.3). It would have been obvious to one having ordinary skill in the art to modify the support brackets and uprights of Day, such that the uprights have front and back teeth and each of the support brackets have first and second engaging structures to connect to the teeth, as taught by Parsons, in order to further firmly and securely attach, the support brackets to the respective upright and prevent movement of the brackets in different directions while also proving an easily releasable mechanism to readjust and place the brackets to any other discrete locations on the uprights. 
With respect to claim 2, the combination (Day) shows wherein the first end and the second end of the first crossbar define a first cavity (28, Fig.5) and a second cavity (other 28, Fig.5), respectively.  
With respect to claim 3, the combination shows (Day) a first insertable bracket (24, Fig.5) and a second insertable bracket (24, Fig.5) each with a major surface that 
With respect to claim 4, alternatively the first and second support brackets are (22 and 44 at one end; and 22 and 44 at the other end); the mounting system of claim 3, further comprising: a third engaging structure and a fourth engaging structure (62a-62f, Fig.6/58a-58c) respectively positioned on ends of the first insertable bracket and the second insertable bracket, the third engaging structure and the fourth engaging structure being configured to respectively connect the first insertable bracket and the second insertable bracket to the first support bracket and the second support bracket.  
With respect to claim 13, the combination doesn’t explicitly teach the length of the crossbar. It would have been obvious to one having ordinary skill in the art to make length of the crossbar about 21.25 inches or 33 inches or 44.50 inches, since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further it has been held that where only the difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device would not be patentably distinct form the prior art device.
With respect to claim 14, the combination (Parsons) shows wherein the first support bracket and the second support bracket (C ) each include at least one center bracket (C3, Fig.5) configured to engage and grip an inner surface of a track running long a center position of the first and second upright.
2  in Fig5) that engages the first vertical upright and the second vertical upright (Fig.2), respectively, the second engaging structure (teeth of C2) and center bracket (C3) being slidable along the outer surface (Fig.1; when the screw D is loosed).
3.	Claims 1, 2, 3, 7, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,048,698 (Konrad) in further view of US Patent 775,496 (Parsons).
With respect to claim 1, Konrad shows a mounting system, comprising: a first crossbar (600, Fig.2); at least one horizontally-slideable bracket (404, Fig.4) on the first crossbar; and a first support bracket (500) and a second support bracket (not shown, at opposite end, Fig.1) respectively on a first end and a second end of the first crossbar, the first support bracket and the second support bracket configured to attach the first crossbar (600) to a first vertical upright and a second vertical upright of a consumer product display, respectively, the first support bracket and the second support bracket each including, a major body, a first engaging structure (504) on a first end and a second end of the major body, respectively, the first engaging structure (504) being configured to respectively connect to a front set of teeth, the front set of teeth running along a longitudinal length of the first vertical upright and the second vertical upright, respectively.  
With respect to claim 1, Konrad doesn’t show each of the brackets have a second engaging structure. 
1, C2) configured to respectively connect to a front set of teeth and a back set of teeth of an upright A; the front set of teeth and the back set of teeth (teeth on portions B, Fig.1) running along a longitudinal length of each of the first and second vertical upright (A, A); the front set of teeth and the back set of teeth opposing each other and facing away from each other on each of the first vertical upright and the second vertical upright (Fig.1-Fig.3). 
It would have been obvious to one having ordinary skill in the art to modify the support brackets and uprights of Konrad, such that the uprights have front and back teeth and each of the support brackets have first and second engaging structures to connect to the teeth, as taught by Parsons, in order to further firmly and securely attach the support brackets to the respective upright and prevent movement of the brackets in different directions while also proving an easily releasable mechanism to readjust and place the brackets to any other discrete locations on the uprights.
With respect to claim 2, the combination (Konrad) shows wherein the first end and the second end of the first crossbar define a first cavity (cavity that accepts bracket 512, Fig.3) and a second cavity (cavity on the other end), respectively.  
With respect to claim 3, the combination shows (Konrad) a first insertable bracket (512) and a second insertable bracket (bracket at opposite end) each with a major surface that are respectively insertable into the first cavity and the second cavity of the first crossbar (Fig.3).  
With respect to claim 7, the combination shows (Konrad) wherein the major surface of each of the first insertable bracket and the second insertable bracket include 
With respect to claim 11, the combination shows (Konrad) wherein the first crossbar further includes, a front surface defining a first ridge (at 602, Fig.3) above a second ridge (640), the first ridge and the second ridge having approximately a same depth, a back surface defining a raised ridge (608, Fig.3), the raised ridge being wider than the first ridge and the second ridge.  
With respect to claim 13, the combination doesn’t explicitly teach the length of the crossbar. It would have been obvious to one having ordinary skill in the art to make length of the crossbar about 21.25 inches or 33 inches or 44.50 inches, since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further it has been held that where only the difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device would not be patentably distinct form the prior art device.
With respect to claim 14, the combination (Parsons) shows wherein the first support bracket and the second support bracket (C ) each include at least one center bracket (C3, Fig.5) configured to engage and grip an inner surface of a track running long a center position of the first and second upright.
With respect to claim 15, the combination (Parsons) shows wherein the first support bracket and the second support bracket (C) each further include, an outer 2  in Fig5) that engages the first vertical upright and the second vertical upright (Fig.2), respectively, the second engaging structure (teeth of C2) and center bracket (C3) being slidable along the outer surface (Fig.1; when the screw D is loosed).
4.	Claims 1, 2, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,828,120 (Beil) in further view of US Patent 775,496 (Parsons).
With respect to claim 1, Beil shows a mounting system, comprising: a first crossbar (34, Fig.1); at least one horizontally-slideable bracket (18, Fig.3) on the first crossbar; and a first support bracket (40) and a second support bracket (not shown, 40, at opposite end) respectively on a first end and a second end of the first crossbar, the first support bracket and the second support bracket configured to attach the first crossbar (34) to a first vertical upright and a second vertical upright of a consumer product display, respectively, the first support bracket and the second support bracket each including, a major body, a first engaging structure (42) on a first end and a second end of the major body, respectively, the first engaging structure (42) being configured to respectively connect to a front set of teeth, the front set of teeth running along a longitudinal length of the first vertical upright and the second vertical upright, respectively.  With respect to claim 1, Beil doesn’t show each of the brackets have a second engaging structure. 
Parsons shows a first and second engaging structure (teeth on C1, C2) configured to respectively connect to a front set of teeth and a back set of teeth of an upright A; the front set of teeth and the back set of teeth (teeth on portions B, Fig.1) running along a longitudinal length of each of the first and second vertical upright (A, A); the front set of teeth and the back set of teeth opposing each other and facing away 
It would have been obvious to one having ordinary skill in the art to modify the support brackets and uprights of Beil, such that the uprights have front and back teeth and each of the support brackets have first and second engaging structures to connect to the teeth, as taught by Parsons, in order to further firmly and securely attach the support brackets to the respective upright and prevent movement of the brackets in different directions while also proving an easily releasable mechanism to readjust and place the brackets to any other discrete locations on the uprights.
With respect to claim 2, the combination (Beil) shows wherein the first end and the second end of the first crossbar define a first cavity (cavity that accepts bracket 40, Fig.2) and a second cavity (cavity on the other end), respectively.  
With respect to claim 13, the combination doesn’t explicitly teach the length of the crossbar. It would have been obvious to one having ordinary skill in the art to make length of the crossbar about 21.25 inches or 33 inches or 44.50 inches, since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further it has been held that where only the difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device would not be patentably distinct form the prior art device.
With respect to claim 14, the combination (Parsons) shows wherein the first support bracket and the second support bracket (C ) each include at least one center 3, Fig.5) configured to engage and grip an inner surface of a track running long a center position of the first and second upright.
With respect to claim 15, the combination (Parsons) shows wherein the first support bracket and the second support bracket (C) each further include, an outer surface (at C2  in Fig5) that engages the first vertical upright and the second vertical upright (Fig.2), respectively, the second engaging structure (teeth of C2) and center bracket (C3) being slidable along the outer surface (Fig.1; when the screw D is loosed).
5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,828,120 (Beil) in view of US Patent 775,496 (Parsons) in further view of US 2012/0119043 A1 (Rataiczak).
	Modified Beil shows a modularized shelving (20, Fig.1) configured to connect to the first crossbar (34), the modularized shelving including, at least one shelf (54, Fig.1). The combination doesn’t teach a protractable blade. Rataiczak teaches at least one shelf (18, Fig.1) having one or more protractable blades (12, Fig.2), the one or more blades including a vertical bracket (30), the one or more protractable blades being configured to extend and retract the vertical bracket from a first end of the at least one shelf (Fig.2, Fig.3), the vertical bracket including a fifth engaging structure (34) configured to connect the at least one shelf to the first crossbar (17, Fig.3).  it would have been obvious to one having ordinary skill in the art to include a shelf with a protractable blade on the crossbar of modified Beil, such as taught by Rataiczak, in order to easily lock and unlock the shelf on the crossbar.
10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,828,120 (Beil) and US Patent 775,496 (Parsons) in view of US 2012/0119043 A1 (Rataiczak) in further view of US 2002/0170866 A1 (Johnson).
	With respect to claim 10, the combination doesn’t show at least one tray on the shelf. Johnson shows 44at least one tray (20, Fig.1) configured to be supported by the at least one shelf (80), the at least one shelf including horizontally adjustable tracks (40, Fig.1) with notches (46, Fig.6C) capable of accepting mounting stubs (at 34, Fig.10) for a varying width of the at least one tray.  It would have been obvious to one having ordinary skill in the art to include a shelf with at least one tray, the shelf having adjustable tracks, as taught by Johnson, in order to provide adjustability and modular assembly on the shelf and provide adjustable organized sectioned parts on the shelf. 
7.	Claims 14-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,828,120 (Beil) in view of US Patent 775,496 (Parsons) in further view of US Patent 5,538,213 (Brown).
	With respect to claim 14, in an alternative scenario, modified Beil doesn’t show a center bracket. Brown shows wherein the first support bracket and the second support bracket each include, at least one center bracket (23) configured to engage and grip an inner surface of a track running along a center-position of the first vertical upright and the second vertical upright, respectively. It would have been obvious to one having ordinary skill in the art to include a center bracket to the first and second support bracket of Beil in view of Parsons, as taught by Brown, in order to further securely lock the support brackets to the vertical uprights.
2  in Fig5) that engages the first vertical upright and the second vertical upright (Fig.2), respectively, the second engaging structure (back teeth of C2) being slidable when the screw D is loosed and the center bracket (23 of Brown) being slideable along the outer surface (Fig.1). 
With respect to claim 16, the combination shows (Brown) wherein the first support bracket and the second support bracket each further include, a distal end (25) of the center bracket (23) extending from the outer surface, the distal end being configured to fit into a side groove of the track (11, Fig.4, Fig.5) of the first vertical upright and the second vertical upright, respectively (Fig.5).
With respect to claim 21, Beil in view of Parsons doesn’t show a recessed area on the support brackets. Brown shows wherein each of the first support bracket and the second support bracket includes, a recessed area (26, Fig.3) defined by the major body, a floating plate (23) positioned within the recessed area, the floating plate including the second engaging structure (25) and a center bracket (23); 47a locking plate (27) holding the floating plate within the recessed area, the locking plate (27) being configured to lock the floating plate (23) into a locked position on the first vertical upright and the second vertical upright, respectively. 
8.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,828,122 (Day) and US Patent 6,378,828 B1 (Valiulis) in view of US Patent 775,496 (Parsons) in further view of US Patent 6,499,608 B1 (Sterling).
With respect to claim 22, the combination shows (Valiulis) the slidable bracket has a C-shaped cross-section but the combination doesn’t show the slidable bracket has plurality of vertical and horizontal slots. Sterling shows a bracket including, a front surface defining a plurality of vertical slots (20, Fig.2), and an upper surface defining a plurality of horizontal slots (24, Fig.2), each of the plurality of horizontal slots also being defined by an upper portion of the front surface. It would have been obvious to one having ordinary skill in the art to modify the slidable bracket of modified Day, to include vertical and horizontal slots thereon, as taught by Sterling, in order to easily hook items thereon and easily disengage them when needed. 
Allowable Subject Matter
Claims 5-6, 9, 12, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320.  The examiner can normally be reached on M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HIWOT E TEFERA/Examiner, Art Unit 3637